Title: Expenses of Journey to New York, 4–13 April 1776
From: Washington, George
To: 

 

[4–13 April 1776]

Expences paid on the Road from Cambridge to New York for his Excellency General Washington April 1776.

          
            At Ames’s, Dedham
            4. 2.6
            At the Ferry
            10. 4
            
          
            Manns Wrentham
            1.     
            at Guildford
            2.12. 9
          
          
            Gave Ship Carpenters
            12. 
            paid Fessenden
            1. 4.  
          
          
            at Baptist Meeting
            4.6
            at Bears’s [New Haven]
            1.15. 1
          
          
            Dexters
            9.18.7
            Ferryage at Stratford
            9. 2
         
          
            Bowens
            2. 8. 
            Gorham’s
            14.  
            
          
          
            Eatons [Plainfield, Conn.]
            12.2
            Penfield’s at Fairfield
            2. 0. 9
          
          
            Lothrops [Norwich]
            3. 3. 
            Knapp’s [Greenwich]
            1. 9. 8
         
          
            Boatswain & Barges Crew
            1.18. 
            Guion’s
            2.11. 8
          
          
            Douglass at N. London
            4.14. 
            Kingsbridge
            19. 6
          
          
            mending Carriage
            4.6
            
            14. 6.11
         
          
            pd for a Salmon
            2.9
            
            30. 9. 5
         
          
            at Leighs Saybrook
            1. 3.5
            
            
          
          
            Ferry
            6. 
            
            
          
          
            
            30. 9.5
            
            44.16. 4
          
          
            paid for 1 dozen of Wine at Newyork
            
            3.12.  
           
          
          
            Dinner at Sam’s
            
            
            5. 3. 6
          
          
            At Coffee house, & Church, & ferry
            
            3. 4
          
          
            
            
            
            £53.15. 2
          
          
            Cash return’d in full
            
            
            6. 4.10
          
          
            
            
            
            £60. 0. 0
          
          
            Supra—Cr:
            
            
          
          
            By Cash receiv’d of his Excellcy General Washington
          
          
            
            
            200 dollars
            £60
          
        
